Title: From George Washington to Major General Alexander McDougall, 21 March 1778
From: Washington, George
To: McDougall, Alexander



Dear Sir.
Head Quarters [Valley Forge] 21st March 1778.

This will be delivered to you by Colonel de la Radiere of the Corps of Engineers, who was employed to superintend the fortifications on the North River—but from some misunderstanding between him and the late commanding Officer, in which he thought his own honour and the public interest were committed, he determined to renounce the work, and return to Camp—I can safely recommend him to you as an Officer who understands his profession, and make no doubt of his giving you satisfaction both in projecting and executing the works required for the defence of the River.

I have given instructions to Major General de la fayette to order Van Schoiks Regiment to march and join you without loss of time. With great regard I am Dear Sir Your most obedt Servt

Go: Washington

